Citation Nr: 1218418	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigned a zero percent (noncompensable) evaluation therefor, and denied entitlement to TDIU.  In June 2009, while the Veteran's appeal was pending, the RO increased the initial rating for PTSD to 30 percent, effective from March 5, 2008 (the date of receipt of the Veteran's claim for service connection).  Accordingly, the issues on appeal have been characterized as set forth above, on the title page.

This case was previously before the Board in February 2011, when it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior determinations and returned the case to the Board.

For the reasons expressed below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in February 2011, the Board requested, among other things, that the Veteran be afforded a VA mental disorders examination for purposes of evaluating the current severity of his PTSD.  The examiner was to document all psychiatric symptoms related to the Veteran's PTSD, and provide an opinion as to whether the Veteran's PTSD symptomatology rendered him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions.

Unfortunately, the evidence currently of record does not reflect that the development sought has been completed.  Although the record shows that the Veteran was afforded a VA examination in September 2011, and the examiner checked a box on a VA Disability Benefits Questionnaire indicating that the Veteran's PTSD was manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation," the examiner did not specifically address the question of whether the Veteran's PTSD symptomatology rendered him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions, as requested in the remand.

Somewhat curiously, it appears from the record that the Veteran may have undergone an earlier VA mental disorders examination at the VA Outpatient Clinic (OPC) in Winston-Salem on August 12, 2011, in response to the Board's remand.  Although there is evidence in the record to suggest that such examination was scheduled, and then canceled, a computer printout dated August 18, 2011 appears to reflect that the examination was "completed."  In addition, the examiner who performed the VA examination in September 2011 made overt reference to a "recent" C&P (compensation and pension) evaluation completed on August 12, 2011.  However, the report of the August 2011 examination (if there was one) has not been associated with the claims file.  As a result, the Board has no way of determining whether it contains the necessary information.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the record in this case does not reflect that the development sought has been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  Another remand is required.  38 C.F.R. § 19.9 (2011).

When the AMC readjudicated this case in February 2012, it omitted from its supplemental statement of the case (SSOC) the issue of the Veteran's entitlement to an initial rating in excess of 30 percent for PTSD.  That issue remains in appellate status.  As such, if, upon completion of the development sought in this remand, the benefit sought in that regard remains denied, that issue must be included in the SSOC.  38 C.F.R. § 19.31 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides release(s) (where necessary), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Conduct a search of records to determine whether the Veteran underwent a VA mental disorders examination at the VA OPC in Winston-Salem in August 2011 (more precisely, on August 12, 2011).  If found, the report of such examination should be associated with the claims file.  Conversely, if it is determined that no such examination was performed, the claims file should be annotated to reflect that fact.

3.  If, after all of the foregoing development has been completed to the extent possible, the record on appeal (other than the September 2011 VA examination report) does not contain a clear opinion as to whether the Veteran's PTSD symptomatology renders him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions, return the claims file to the September 2011 examiner (or alternatively, the August 2011 examiner if an examination was actually completed at that time) for purposes of obtaining a supplemental report that contains the necessary information.

If it is determined that such an opinion cannot be provided without another examination, a new examination should be scheduled.  A complete medical rationale for all opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the claims on appeal should again be reviewed.  If the benefit sought remains denied with respect to the Veteran's claim for an initial rating in excess of 30 percent for PTSD, that issue must be included in the SSOC, together with the issue of the Veteran's entitlement to TDIU (if denied), and the Veteran must be afforded an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

